DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the Applicant stated that the previously applied references do not disclose the feature of having different instantiations of a word processing program having different tools, and performing the feature of selectively updating states of tools but not others.  This deficiency is cured by the added reference of Codrington and a brief explanation is provided below.  
In regards to Lemonik, this reference still discloses updating common tools of the shared word processing program accessed via the web1.  This includes one user seeing the edit function applied (i.e. Bold highlighted or underlined) to a certain part of a document edited by another user when the user places a cursor on that part of the text.  In addition, since both users are using the same web based program, the user sees the same tools utilized on different parts of the document by themselves or others on text.  However, Lemonik does not specifically present a situation where a unique set of tools are not changed or can be impacted by another user since the other user may not have this option available to modify.  This deficiency is cured by the Codrington reference.
In reference to Codrington, this reference discloses different editors of a document.  However, one editor designated as the owner can designate only him or herself as the owner of the document or several people as owner of the document.  This option can be set as well as setting other people to be editors, which is provides less options to modify the document.  In one scenario, one user can set themselves to be the only owner.  This owner has the editing option of accepting or rejecting the editing operation of other users.  This reflects an option that the other editors do not have access to, based on their role, as well as not being able to be changed by others when other tools are changed when editing the document2.  Based on this editing option not able to be changed by other users based on lack of availability to other users combined with the features of the Lemonik reference, this performs the feature of having a specific editing tool that is not updated when other tools are updated during the editing operation of a document using a web based document processing application.  Thus, the combination of Lemonik with the Codrington reference discloses the features of the independent claims.
	Therefore, based on the above, the features of the claims are disclosed below.  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarom (US Pub 2010/0174783) in view of Lemonik (US Pub 2011/0252339) and Codrington (US Pub 2017/0220546).

Re claim 1: Zarom discloses a computer-implemented method of co-editing a design for a printed product, the method comprising: 
storing, by one or more processors and in a database, one or more tool state variables corresponding to editing tools included in a printed product editor for editing content (e.g. the coordinating device stores a set of global commands that are transmitted from the coordinating device to the user computers that will edit a document, which is disclosed in ¶ [49], [52] and [53]);

[0049] Coordinating device 110, digital data server 130 and user computers 140 and 150 may include one or more controller(s) or processor(s) 116, 136, 146 and 156, respectively, for executing operations and may include one or more memory unit(s) 118, 138, 148 and 158, respectively, for storing data and/or instructions (e.g., software) executable by a processor. Processor(s) 116, 136, 146 and/or 156 may include, for example, a central processing unit (CPU), a digital signal processor (DSP), a microprocessor, a controller, a chip, a microchip, an integrated circuit (IC), or any other suitable multi-purpose or specific processor or controller. Memory unit(s) 118, 138, 148 and/or 158 may include, for example, a random access memory (RAM), a dynamic RAM (DRAM), a flash memory, a volatile memory, a non-volatile memory, a cache memory, a buffer, a short term memory unit, a long term memory unit, or other suitable memory units or storage units.

[0052] Coordinating device 110 may coordinate the commands received from the plurality of user computers 140 and 150 to enable shared editing of the same or overlapping digital data. Coordinating device 110 may include a computing module 115, for example, having logic software, to determine which of the received command(s) to execute, which to delete, and the order of execution, according to embodiments disclosed herein. Coordinating device 110 may store a set of global commands to be executed, e.g., in an execution buffer 117. The set of global commands may be transmitted to all connected computer 140 and 150 and may be locally executed in all versions of the shared document stored thereon. Computing module 115 may be integral to or separate from processor 116 in coordinating device 110, processor 136 in shared digital data server 130, and/or processor(s) 146 and/or 156 in user computers 140 and 150, respectively. Execution buffer 117 may be integral to or separate from memory unit 118. 

[0053] In some embodiments, two or more users on separate computers 140 and 150 may enter respective commands to edit the content of the same or duplicate digital data in a manner that is contradictory, redundant, or mutually exclusive. In one example, when the same or duplicate text, image or multi-media document is displayed on computers 140 and 150, the user on computer 140 may select a command to delete a paragraph, while the user on computer 150 may select a command to amend a sentence within the same paragraph. In another example, when a synchronized video is being played on multiple computers 140 and 150, the user on computer 140 may select a fast-forward command, while the user on computer 150 may select a rewind command. The respective commands to modify shared digital data from computers 140 and 150 may be mutually exclusive, and coordinating device 110 may coordinate, for example, which of the respective command(s) is to be executed or annulled and the order in which the command(s) are to be executed. 

receiving, by the one or more processors and from a first electronic device executing a first instantiation of the printed product editor including first editing tools, a request for a collaborative communication session with a second electronic device executing a second instantiation of the printed product editor including second editing tools (e.g. the initiator computer sends a request to a coordinating device to initiate a session to edit a document with another computer, which is disclosed in ¶ [16]-[18] and [120]-[122].  The second computer receives the commands used to modify a document, which is disclosed in ¶ [52] and [53] above.  Both computers contain a sharing display that has control commands used to edit a shared document or data, which is taught in ¶ [109] and [110].); 

[0016] The application, whether implemented as a web site or as a peer-to-peer application, may be handled in sessions. The members of the session may be a plurality of connected computers (e.g., connected to the web site in the web site implementation or connected to other computers in peer to peer implementation). Each session may be initiated by one of the members. For the purpose of illustration, the initiator of a session may be referred to as the "initiator". The initiator may start a session by inviting other members to join the session. During a session, members may join or leave the session. A session is preferably terminated when the initiator stops or leaves the session. 
[0017] According to other embodiments of the present invention, each member of a session may share his or her digital content, for example, by placing the content in a shared place, such as a memory location, which can be accessed by all the members of the session, for example, using a uniform resource locator (URL) or other address information, or by pointing to content located on the user's own computer. In the latter case, the content may be uploaded to a server. The uploading is preferably transparent to the user. 

[0018] According to some embodiments of the present invention, the session initiator may control the session or alternatively, each user may have equal control. In still another embodiment, each computer may have a predetermined control level associated with a priority level of the computer. The session initiator may delegate control of the session to one or more members of the session. Control of the session may include uploading shared digital data, edit shared digital content, play, stop, pause, rewind or fast-forward shared video content; when the content includes a document or presentation or photo album or any other multi -page or multi-layer document, control of the session may include editing the document content or to switch layers, for example, going forward, backwards or to a specific page or layer. 

[0102] According to an exemplary embodiment of the present invention, user computer 304 may be, in this example, a session initiator. User computer 304 may send a request over network 314 to content serving device 302 to initiate synchronized playback. User computer 306 may receive the request directly from user computer 304, or alternatively may receive the request from content serving device 302. After session initiation, user computer 304 may delegate the ability to control the session to user computer 306. Clocks 318 and 328 and reference clock 308 may be synchronized, e.g., as described above. 

[0109] Reference is made to FIG. 4, which is a schematic illustration of a digital data sharing display 400 according to an embodiment of the present invention. Display 400 may be any type of display as described herein, including, for example, display 160 of FIG. 1. Display 400 may be implemented through a website as a web page viewed with a web browser, e.g., web browser 170 of FIG. 2. Display 400 may also be implemented as a window, using one of the existing operating systems such as Microsoft.RTM. windows. Display 400 may include a content display 402 for displaying the shared digital data (e.g., shared digital data 155 described in reference to FIG. 2, such as video and/or audio data described in reference to FIG. 3). When the shared digital data includes audio data, the "display" may include being played through loudspeakers or other audio equipment, for example.

[0110] Display 400 may include one or more control buttons 404, for operating the control commands. When the content is audio or video, control buttons may include for example play, rewind, forward and stop. When the content is a multipage document, control buttons may be, for example, start, to start displaying the document, next for going to the next page, previous for going to the previous page and go-to for jumping to a specific page. Control commands may be sent over a peer to peer protocol although they may alternatively be sent through a central server. Control commands also include the commands for inviting other member for the sessions and for delegating control of the session to other member computers. Control buttons for delegating control of the session are preferably available only for the initiator of the session.


[0120] According to one embodiment of the invention, one user computer may initiate a session by inviting other computers to join, for example, to edit a document or to modify the playback rate a movie. In one embodiment, the initiator computer may delegate control to other user computers to edit the shared digital data. In other embodiments, control to edit the shared digital data may automatically be shared by all the participants of the session. 
[0121] In operation 700, a first user computer A may initiate or enter a session for sharing digital data. The session may be supported by a web site over a network, such as the internet or, alternatively, by one of the session member computers using a peer to peer connection. 
[0122] In operation 710, user computer A may provide or access digital content in a shared memory location (e.g., such as digital data server 130 of FIGS. 1 and 2 or content table 407 in FIG. 4). Storing the digital data in the shared memory location may enable the digital data to be shared by all the participants of the session. 
[0123] In operation 720, multiple, independently operated user computers B and/or C may join the session. User computers B and/or C may join the session by accepting an invitation from A. The invitation may be sent via a peer to peer protocol. During the session any of the participants may invite other members to participate. In this scenario user computer B may invite user computer D to participate in the session. User computer D may accept the invitation to join the session. 
[0124] User computer A may permit one or more other member computers to control the session. In one example, user computer A may start playing a movie and may delegate control over the movie to user computers B and D, for example, by using control commands (e.g., via control buttons 404 of FIG. 4). In another example, user computer A may start editing a digital data document and may delegate control over the document to user computers B and D. As a result of the play or edit command, data sharing software in the computers of all the participants of the session may start downloading from the shared memory location of content serving device. While the movie is played or while the data document is being edited, user computer C may invite user computer E to participate in the session. Since the control commands of the data sharing software may refer each computer to the current shared frame, user computer E may start watching the movie from the current played frame or may participate in the editing at the current state of the data document. 

generating, by the one or more processors, the collaborative communication session between the first electronic device and the second electronic device in response to the request, the collaborative communication session including a state of the editing tools (e.g. the coordinating device sends commands to the computers that are edit commands for the collaborative document to the user computers that are in the editing session, which is disclosed in ¶ [39]-[42].   This is based on the initiation of the editing session of the document by a user computer and inviting another computer for editing, which is disclosed in ¶ [120]-[124] above.);

[0039] The coordinating device may transmit the single coherent global chain of commands to all computers sharing the digital data. Each of the multiple computers may then implement the global chain of commands locally on the version of the document stored or streamed thereon. Accordingly, each document on each connected computer may be modified in substantially the same and synchronized manner, e.g., by the same global chain of commands. 
[0040] In some embodiments, all computers may be given equal priority to control the shared digital data. In other embodiments, there may be a hierarchy of priority in which some computers have greater control than others. For example, if the coordinating device receives two contradictory commands from separate computers simultaneously or within a predetermined time interval, the central coordinating device may execute the command received from the computer with relatively higher priority and may discard the command received from the computer with relatively lower priority. 
[0041] The shared digital data may be displayed on each user computer using standard or specific-purpose display software, such as, for example, a text editor for text documents, a photo editor for image documents, and/or a media player for video files. The shared digital data may be provided by a digital data provider, such as an Internet, media or data server. 
[0042] Other types of sensory or digital data which may optionally be edited and displayed in a synchronized manner according to other embodiments of the present invention may include, but are not limited to, image data, music or other audio data, text files, and the like. Image data may optionally include for example photographs, such as an on-line photograph album. 
 
updating, by the one or more processors and in the database, the one or more tool state variables corresponding to the state of the second editing tools selected in the second instantiation of the printed product (e.g. when a first user sends commands to edit a document, the coordinating device updates a buffer with the received commands and performs control of blocking, annulling or discarding modification commands from the second computer.  If a command is entered from a first computer that is mutually exclusive that blocks other commands, the input of commands are blocked on the second computer, which is disclosed in ¶ [57], [59]-[61] and [91].  The same process can occur if a second computer enters command in a region before a first computer enters commands in the same region.  A lock out can occur that updates the system as to the settings entered by the second computer, which is explained in ¶ [57], [59]-[61] and [91].); and 

[0057] Generally, coordinating server 110 may process each command, in turn, in the order in which it is received from computers 140 and 150. Each edit may trigger a "black-out" or "lock-out" period during which no other commands pertaining to the same document region or type of edit may be accepted or executed on the shared document. The lock-out period may be, for example, the approximate time it takes for module 115 to analyze the respective commands from computers 140 and 150 to determine if a preceding or subsequent command is mutually exclusive or coherent. Alternatively, the lock-out period may be the approximate time it takes for all computers 140 and 150 to execute the global command that triggered the lock-out period in their respective versions of the shared digital data. During the lock-out period, commands received from computers 140 and 150 pertaining to the same document sub-region or the same type of edit may be blocked, annulled or discarded. In one embodiment, the user computer that sent the command that triggered the black-out period may have exclusive rights to edit the shared document during this period since the changes, generated by the user, are already implemented in that user computer's local version of the document. 
[0058] When computing module 115 determines that commands from computers 140 and 150 are mutually exclusive, module 115 may determine which of the mutually exclusive command(s) to execute and the order of execution in which to execute those commands. 
[0059] In one embodiment, when respective commands from computers 140 and 150 are mutually exclusive, coordinating device 110 may "lock-in" to one computer 140, e.g., giving that computer exclusive permission to modify a portion or the entirety of the shared data and/or "locking-out" the other connected computer(s) 150, e.g., restricting the computer(s) from modifying the same portion or the entirety of the shared data. Coordinating device 110 may automatically lock-out computers from modifying a region or the entirety of a document or a layer or page thereof after a command is received associated with that region. 
[0060] Computing module 115 may give one of computers 140 and 150 editing permissions, for example, based on the first computer from which an edit command is received or transmitted, the first computer to request to lock-in to have exclusive rights to edit a portion or the entire document, a priority level associated with each computer (e.g., a teacher computer may override or interfere with edits in a locked region of a student computer) a security or password permissions, or other criteria. 
[0061] In one embodiment, a computer that is locked-out from editing a region of a shared digital data document cannot enter changes into its local version of the document. For example, a user on a locked-out computer may not select a cursor location or highlight text or image objects within the locked-out region. A digital data document protect operation may be executed on the locked region or the entire digital data document. Alternatively, a user may enter changes to his/her local version of the digital data but cannot enter the changes into the shared global version of the digital data. The user may make changes locally and then enter a submit button or designated key to submit the local changes to coordinating device 110, and, if the edits relate to a region from which the computer is locked-out, coordinating device 110 may reject or annul the command and, optionally, send a message to the locked-out computer, e.g., reading "Lock-out: your edit is not entered." If the user of the locked-out computer selects an "OK" button, the user indicates that the message is received, or if a predetermined time passes, the local edits that were not globally entered may be automatically deleted from the local version of the user document. In another embodiment, the user may manually delete the rejected edits. 
[0062] In one embodiment, one user computer 140 may lock-out other user computer(s) 150. In some embodiments, only some users, e.g., with sufficient priority, password, or security permission, or an initiator of a group session, may lock-out other computers. Alternatively, any user computer may lock out any other user computer(s). User computer 140 may lock-out other user computer(s) or 150 automatically, e.g., by modifying the content of the shared digital data or manually, e.g., by entering a lock-in key to lock-in or a lock-out key to lock out other computers. In some embodiments, a user may select which user computer(s) 150 to lock out. In one embodiment, a user may lock out only other users with an equivalent and/or lower security or priority levels. 


[0090] Code 175 may provide shared digital data 155 by way of standard or specific-purpose display software, such as a text editor for text documents, a photo editor for image documents, and/or a media player for video files. 
[0091] Code 180 may execute a set of global commands on the shared digital data 155 in unison for synchronizing edits among connected computer 140 and 150. When coordinating device 110 is a remote device separate from computer 140 and 150, code 180 may be relatively simple and may be used, for example, only to transmit edit requests to coordinating device 110 and to receive the global edits from coordinating device 110 and implement them to modify shared digital data 155. However, when computer 140 and/or other computer(s) 150 coordinate edits in a peer to peer implementation, the computer(s) themselves are the coordinating device(s) 110. In this embodiment, code 180 stored on coordinating computer(s) 140 and/or 150 may include complex logic for timing, buffering, determining which commands to execute and which to annul, the order of the commands, similarities and differences between commands and data content, such as, if respective commands are coherent or mutually exclusive, and/or other logic described in reference to computing module 115 of FIG. 1. Code 175 and code 180 may be loaded and stored in memory unit(s) 148 or 158 of computers 140 and 150, respectively, for example, at least temporarily while each computer 140 and 150 is logged-in to an editing session. 

synchronizing, by the one or more processors, a state of the first editing tools, in the first instantiation, a selection of the same second editing tools selected in the second instantiation (e.g. the coordinating device synchs the other computer by blocking certain actions based on the actions performed by the first computer that are mutually exclusive, which is disclosed in ¶ [57], [59]-[61] and [91].).  

However, Zarom fails to specifically teach the feature of 
for editing content included in the printed product, the collaborative communication session including a state of the second editing tools, wherein the second editing tools includes all of the first editing tools;
	selectively updating, by the one or more processors and in the database, the one or more tool state variables corresponding to a state of the second editing tools selected in the second instantiation of the printed product editor; and
synchronizing, by the one or more processors and in response to the updating, a state of the first editing tools to display, in the first instantiation, a selection of the same second editing tools selected in the second instantiation.
However, this is well known in the art as evidenced by Lemonik.  Similar to the primary reference, Lemonik discloses having collaborators edit a document (same field of endeavor or reasonably pertinent to the problem).    
Lemonik discloses for editing content included in the printed product, the collaborative communication session including a state of the second editing tools, wherein the second editing tools includes all of the first editing tools (e.g. as seen in figures 2A or 2C, one of the browsers can be considered as a second instantiation with the set of tools able to modify the text, which is described in ¶ [50] and [75].  The collaborative screen of users share the same menu and tool bar that are used to modify a shared document, which is taught in ¶ [54] and [55] and illustrated in figures 2B and 2C.);

[0050] Additionally, for example, the user may modify the formatting of text and entities presented in the document 202. By interacting with one of the view items 220 or with the document menu 222, the user can indicate a desired formatting change (e.g., a change such as changing a font of a selected text block to bold, changing a group of words to be organized as a list, changing a paragraph justification to be right-aligned, changing a document line spacing to be double-spaced, and the like). One of the controllers 230 or the document controller 232 can listen for user interaction with the view 206B, and upon detecting the interaction, can modify the model 204B to include the formatting change. For example, one of the document models 210 (e.g., the model associated with the active document) can be updated to include an element in a sparse map of styles defining the formatting change, and defining the locations along the one-dimensional character string at which the changes in style are to occur. A model change controller included in the per view controllers 234 can listen for events associated with the model 204B and can send a request to the view 206B to update accordingly (e.g., by rendering a display of formatted text). In some implementations, the model change controller may also handle model change events that result from collaborative model changes.

[0054] FIG. 2C is a block diagram of a system 240 for permitting collaborative editing of a document by multiple users through a hosted server system. In general, the system 240 includes a hosted document system 242 executed by one or more computer servers (e.g. a server farm). The hosted document system 242 can provide document hosting services to any number of client users via connections to a network 244 (e.g., the internet). Using the document system 242, client users may create new documents, modify existing documents, share documents, and collaboratively work on documents with other users.

[0055] For purposes of illustration, document hosting services may be provided to browser applications 246, 248, and 250. Each of the applications may be executed by a web browser (e.g., by the browser 104, as shown in FIG. 1), and may include model, view, and controller components (e.g., similar to the application 200, shown in FIGS. 2A and 2B). The applications 246, 248, and 250 may be configured to execute computer code (e.g., JavaScript and other code running in a web browser) to display a word processing interface and to perform word processing functions associated with one or more documents served by the hosted document system 242.


[0074] FIG. 3 is a flow chart of an example process for coordinating simultaneous changes to an electronic document. In general, the process involves identifying changes in a document and document model made by a user of a client computing device, recording those changes as mutations, identifying a current location of a cursor for the user of the client device, and uploading such information to a server system, which may then share such information with other client devices, perhaps after reformatting or otherwise adjusting the information. This information may enable each of the client devices to show edits made by the other devices and the current cursor position of the other devices in real time on each of the local machines.

[0075] The process begins at box 302, where user inputs are received by a client device. These inputs may take a variety of forms, such as typing of text into a word processing, spreadsheet, or drawing document, or other appropriate changes. The input may also involve deleting text, inserting figures, and changing the format or style of elements in a document.

	selectively updating, by the one or more processors and in the database, the one or more tool state variables corresponding to a state of the second editing tools selected in the second instantiation of the printed product editor (e.g. when a user enters in an input to change a document, the document model is updated as well as the change to the document, which is explained in ¶ [50] above, [76] and [77].  In a typical word processing application operation, the use of a bold function would be highlighted or underlined to show that this type of formatting is selected once a cursor is over text that is bolded or underlined.); and

[0076] At box 304, the inputs receive from the user are packaged into a transmission to a central server system. Such information that is transmitted to the server system may include information that identifies the changes made by a user, and locations at which those changes are to be made in a document model that is being managed by the central server system. The changes may also include a revision number so that the central server system may track the order in which changes have arrived, and may use such information to resolve interferences between changes received from different users. In addition, the information may include identifying information for each user so that the users' identities may be shared with other users in a collaborative editing mode for a document.

[0077] At box 306, the client device updates its own version of the document model and renders that model or the updated portion of the model to a document object model (DOM) on the device that is accessible to a browser that will then display the document. At box 308, the device receives model data for the document from the central server system. This received information corresponds to information that other client devices provided to the central server system, similar to the information that the first local client device provided in box 304. Thus, the various users are making simultaneous edits, and the communications through the central server system are overlapping with each other.

synchronizing, by the one or more processors and in response to the updating, a state of the first editing tools to display, in the first instantiation, a selection of the same second editing tools selected in the second instantiation (e.g.  As seen in figure 5A,  JPAT can be the individual to modify the document by formatting text with a bold and italics manner, while not utilizing underline.  This can be performed to a certain line in the resume.  The selected settings can represent a subset of settings that are available for formatting.  Once the first or other users move their cursor over the area modified by JPAT, the formatting changes will be reflected in the tool bar area of the other users.  The settings will be synchronized on the screen and machines of the other users once the formatting occurs, which is explained in ¶ [74], [75] above and [81].  However, based on the typical operation of a word processing application, display of the actual setting selected will be displayed when the cursor of the other users are on top of the modified line.  If the cursor is in the area while the area is being modified and changed, the synchronization of newly selected formatting is shown to other users viewing the change based on the updating of the settings from the server operating the browser word processing application.).


    PNG
    media_image1.png
    508
    375
    media_image1.png
    Greyscale


[0021] FIG. 1 is a schematic diagram of a system 100 for coordinating cursor locations in a collaborative document editing situation. In general, the system shown here is a hosted word processing system that multiple users can access at the same time in order to collaboratively edit a common document with each other. Shown schematically here are corresponding web pages for three different users who are working on a newsletter called the "Weekly Collaborator." Page 102 is being edited by a user named Barley; page 104, which may be generated by a client computing device that is remote from page 102, and accessed through a network 110 such as the internet, is being operated on by a user named Betty; and page 106 is being operated on by a user named JohnB. Each of the pages, or more particularly each of the web browsers that are generating the pages, may communicate through the network 110 with a hosted server system 108. The system 108 may be operated by a company that provides a variety of hosted services, such as search results, mapping results, payment transactions for shopping online, translation tools, and other similar services in the cloud. 

[0022] Page 102 is shown as having a toolbar 112 near its top edge which may display browser buttons and a search box for entering search queries in a familiar manner. Below the toolbar 112, there is displayed chrome 114 such as in the form of pull down menus and selectable icons that may cause formatting changes to be made to the document that is being edited in the browser page 102. Additional chrome such as scrollbar 118 may be provided where the document is larger than the viewport that will fit on the page 102. A handle on the scrollbar 118 may be selected by a user to bring other portions of the document into view at one time. As described below, the system may follow a model-view-controller arrangement, so that a model of the document may be stored on a client device, and may be rendered to a document object model (DOM) that may then be displayed on the page 102. Where the document is much larger than the viewport, it may be more efficient to render only a portion of the document at or around the viewport, and to defer rendering or even downloading from the server to the client, the remainder of the document model. 
[0023] In this particular example, the users of page 102, page 104, and page 106 are all editing the newsletter furiously to meet an impending deadline. As such, each of them has their cursor located at a different portion of the document from the others, and they are typing text and deleting text from the document as they edit. Using the techniques discussed here, a controller executing on each of the users' client computing devices may intercept such keystrokes and other inputs, and may send information about those keystrokes as mutations to the server 108. Such information may include, for example, a location indexed to the content of the model where the edit is currently taking place or has occurred, and a location indexed to the model where the particular user's cursor is currently located. In addition, information for identifying the particular user may be provided so that, as described in more detail below, the server 108 may provide information that identifies cursor location for users other than the local user. 

[0081] The process starts at boxes 402A and 402B, where each of the users at the two client devices begins editing a shared document nearly simultaneously. At boxes 404A and 404B, each of the client devices may transmit those changes to the server system, such as when a timer expires, or for every keystroke or similar change that is identified on one of the clients. At box 406, the server system identifies the document as being edited by the particular user, and in this example, may perform such actions for the two different client devices in parallel, as shown by the stacked boxes in the middle column. The actions may also be stacked in a queue, and handled in the order in which they were received. The server system 408 may also identify other users who are currently in the document and active, so that it may determine which other users to share the information that it is received. At box 410, the server system updates its master copy of the document model and transmits change data to the respective clients, or data associated with the changes from client B will be sent to client A., and changes associated with client B will be sent the client A.

[0082] At boxes 412A and 412B, the clients receive the change data from the central server system and identify potential collisions created by the edits from the other client when compared to the edits made on the local client. At boxes 414A and 414B, each of the client devices adjusts its change data representations to resolve such collisions and then, at boxes 416A and 416B, the client devices update their respective models and render them to the respective DOMs on browsers running on the clients. Finally, at boxes 418A and 418B, the clients change the data in the DOM relating to cursors of other users, and shift the representations for those cursors to new positions represented in the data received from the server system at boxes 412A and 412B.

[0083] The process shown here may be a continuous process, in that each client may be continually listening for input made to the users and may transmit the input in batches that may be batches of single inputs such as keystrokes or in slightly larger batches, where the batch size is generally selected to be small enough that inputs may be transmitted to other clients frequently enough to provide a smooth user experience in a collaborative session.


[0084] FIG. 5A shows an example screenshot of a word processor that is implementing a collaborative editing session. In this example, there are three users looking at a resume of Joseph Smith and typing comments at the bottom of the resume. The particular screenshot shown here is a page user named kroberts, as indicated by the fact that an cursor in the middle of the three lines near the bottom of the resume is not accompanied by a flag with a name to it. Presumably, the local user (kroberts here) does not need to see her own name next to her cursor, and also by omitting the flag, the cursor stands out more prominently as compared to the other cursors that look more like each other. The other users, James Pattison and a user named otazi are typing at the same time as kroberts such that if the figure were animated, one would see the three vertical cursor bars moving across the page from left-to-right almost in unison. Each update to the DOM from which the document is generated may occur frequently (e.g., multiple times per second), and may include one to several characters, depending on a typing speed of the particular user. 

[0085] Also, a chat box is provided to a right side of the page, where the users may type comments as they move along, where those comments will not be included on the document itself. For example, as shown here, in a collaborative editing environment, one of the users may request that the other users perform certain actions. As one example, a first user may request that other users review and edit particular paragraphs in the document while the first user reviews and edits other paragraphs. 

Therefore, in view of Lemonik, it would have been obvious to one of ordinary skill at the time the invention was made to have the features of for editing content included in the printed product, the collaborative communication session including a state of the second editing tools, wherein the second editing tools includes all of the first editing tools;
	selectively updating, by the one or more processors and in the database, the one or more tool state variables corresponding to a state of the second editing tools selected in the second instantiation of the printed product editor; and
synchronizing, by the one or more processors and in response to the updating, a state of the first editing tools to display, in the first instantiation, a selection of the same second editing tools selected in the second instantiation, incorporated in the device of Zarom, in order to provide a collaborative environment to perform edits to a document, which avoid edit collisions that may occur based on allowing feedback from the editors (as stated in Lemonik ‘339 ¶ [04]-[06]).  

However, the combination above fails to specifically teach the features of wherein the second editing tools includes all of the first editing tools and at least one additional editing tool that is not included in the first instantiation of the printed product editor; selectively updating the one or more state variables corresponding to a state of the second editing tools selected except the at least one additional editing tool; and synchronizing a state of the first editing tools excluding the at least one additional editing tool selected in the second instantiation.
However, this is well known in the art as evidenced by Codrington.  Similar to the primary reference, Codrington discloses collaboration on a document with multiple users (same field of endeavor or reasonably pertinent to the problem).    
Codrington teaches wherein the second editing tools includes all of the first editing tools and at least one additional editing tool that is not included in the first instantiation of the printed product editor; selectively updating the one or more state variables corresponding to a state of the second editing tools selected except the at least one additional editing tool; and synchronizing a state of the first editing tools excluding the at least one additional editing tool selected in the second instantiation (e.g. the invention teaches a plurality of editors that are able to edit the document.  One individual can serve as the owner that owns the document.  Based on the owner of a document, this user has the option to allow or reject edits that are proposed to a document.  Since this feature belongs to the owner, this setting is not impacted by the settings of the other users on the document, which is illustrated in figure 48 and taught in ¶ [135] and [136].  This feature combined with the features of the previously applied references, this would perform the feature of allowing for different editing tools to be changed based on the actions of other editors but not allow for the option of accepting or rejecting an edit to be impacted by the options of other users.).

[0134] In embodiments, one or more revisions may be displayed while other revisions are minimized. For example, as shown in FIG. 47, an original text box 1426A is linked to revisions of the original text box through the link 1450 such as a revision text box 1502 made by a user Jenny, a revision text box 1504 made by the user David, a revision text box 1508 made by the user John, and a revision text box 1510 made by the user Mary. A revision text box 1506 made by the user John is linked to the revision text box 1504 via a vertical link 1452, for example, to indicate that the revision text box 1506 is a revision of the revision text box 1504. Further, a revision text box 1512 made by the user Simon is linked to the revision text box 1510 via the link 1452, and the revision text box 1514 made by the user Jill is linked to the revision text box 1512 via the link 1452. The links 1452 indicate that the revision text box 1514 is a revision of the revision text box 1512, which itself is a revision text box 1510 that is a revision of the original text box 1426A. In the revision panel 1418 of FIG. 47, four revision text boxes 1508, 1510, 1512, 1514 are displayed while the other text boxes 1426A, 1502, 1504, 1506 are minimized.

[0135] In embodiments, owners have different screen views than editors and/or reviewers. For example, as shown in FIG. 48, an owner may have options of Accept buttons 1522 or Reject buttons 1524 that appear for each expanded revision text box (such as the buttons shown for at least revision text box 1508A of FIG. 48). Owners are thus able to decide whether to finally accept or reject a revision via use of such buttons. FIG. 49 shows another screen view associated with an editor that does not include such accept or reject buttons in, for example, a revision text box 1508A while still including a like button 1425 and a comments button 1427. FIG. 50 illustrates another embodiment of a view of a screen as an Editor which view does not include the like button 1425 in the revision text boxes (such as within the revision text box 1508C). FIG. 51 shows an editor (and/or reviewer) screen view in which the like functionality has been enabled (or re-enabled) such that the like button 1425 appears to the user in, for example, the revision text box 1508D.

[0136] Via the like button 1425, a user may vote to like one or more revisions. The revisions with the most amount of likes will then be sorted to be placed at the top of the revisions listing to be in a more prominent position than less liked revisions for one or more users.

Therefore, in view of Codrington, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second editing tools includes all of the first editing tools and at least one additional editing tool that is not included in the first instantiation of the printed product editor; selectively updating the one or more state variables corresponding to a state of the second editing tools selected except the at least one additional editing tool; and synchronizing a state of the first editing tools excluding the at least one additional editing tool selected in the second instantiation, incorporated in the device of Zarom, as modified by the features of  Lemonik, in order to allow for settings utilized by a specific user to not be changed based on the input of other users, which can ensure that documents are not revised incorrectly or lost when collaborating on a document (as stated in Codrington ¶ [04]).  


Re claim 2: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 1 disclosed above. 
Zarom discloses the computer-implemented method of claim 1, wherein the synchronization includes 

detecting that the state of the first editing tools of the first instantiation of the printed product editor is different than the state of the second editing tools selected in the second instantiation of the printed product editor (e.g. the coordinating device can determine the different or same commands selected by the first and second computers in order to determine if these instructions are mutually exclusive.  The documenting of different changes and determination of updating is described in ¶ [74]-[77] above.  See ¶ [57], [59]-[61] and [91] to determine if commands are mutually exclusive or different in order to be performed on a document.); and 
synchronizing the state of the first editing tools of the first instantiation of the printed product editor based on the updated one or more tool state variables corresponding to the state of the second editing tools selected in the second instantiation of the printed product editor in response to the detecting (e.g. based on the list of edits received from one or more sources, the system determines which edits needs to be reflected in all machines that take part in editing the collaborative document, which is disclosed in ¶ [74]-[77] above.  The system makes a determination of listening for inputs made and updating the various collaborator machines of the different updates, which is disclosed in ¶ [81]-[84] above.).  

Re claim 3: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 1 disclosed above.
Zarom discloses the computer-implemented method of claim 1, further comprising:
storing, in the database, one or more content state variables corresponding to one or more design elements included in a product design configured to be manipulated by the printed product editor (e.g. the coordinating device or server stores digital data that can be modified by the editing commands utilized by the user computers, which is disclosed in ¶ [50].  ¶ [38] and [63] discloses an example of changing a color of a document.); 

[0038] Styles may be used to store information related to the presentation of document text (e.g., the series of characters). For example, text styles may include character formatting attributes such as font, font size, bold, italics, underline, foreground and background colors, alignment, and other such attributes. In some implementations, styles included in each of the document models 210 can be stored in a sparse map. For example, the sparse map can include markers that correspond to changes in styles in the document and pointers to positions in the character string. The pointers, for example, can define style runs between matched markers by specifying locations along the character string at which style changes occur. In some implementations, the markers in the matched set may be arranged to be tethered to certain characters in the one-dimensional character string. For example, if text is added between two paired markers, the pointer for one of the markers may shift by an integer equal to a number or characters associated with the added text.

[0050] Shared digital data may be stored locally in computers 140 and 150, for example, in their respective memory units 148 and 158, and optionally may also be stored remotely in coordinating device 110 or in digital data server 130, in their respective memory units 118 and 138. The shared digital data may include, for example, web pages, text documents, multimedia documents, images, movies and/or games. Each set of shared digital data may be a document or file composed of one or more pages, as is commonly known in the art. The shared digital data may be provided to computers 140 and 150 by coordinating device 130 or digital data server 130, which may include, for example, a world wide web ("web") host, a documents or multimedia server, a gaming network or server, etc., via network 120. Alternatively, the digital data may be provided by one of computers 140 and 150 and transmitted to the other computer(s) in a peer to peer protocol connection over network 120.

[0063] In some embodiments, a user may select or draw a lock-out region. For example, a user operating computer 140 may indicate a region of a shared digital data document for which they request temporary exclusive editing rights. The user may indicate the region on display 144 using input device 142, such as a keyboard for entering coordinates or a mouse for highlighting or drawing a region, such as a circle or rectangle. If the region indicated overlaps another region already being edited by another user, module 115 or another local command module may indicate this to the requesting user. The module may display the available portion of the requested region that the user may edit, the unavailable portion of the requested region, and/or the entire portion of the region already being edited by other user(s), e.g., highlighted in respective colors, on the requesting user's version of the shared document. In another embodiment, when a portion or the entirety of the requested region is already being edited, the requesting computer 140 may be placed in a queue and automatically informed, e.g., by a message reading "You may now enter your edits," and may be given exclusive access when the region becomes available for editing.

updating, in the database, the one or more content state variables corresponding to the state of design elements of the second instantiation of the printed product editor (e.g. when a user from the first computer makes an edit, this edit command is recorded in the coordinating device, which is disclosed in ¶ [51]); and

[0051] The plurality of computers 140 and 150 may be independently operable computers, e.g., each controlled by respective user. Computers 140 and 150 may independently modify shared digital data. Coordinating device 110 may receive commands form the plurality of computers 140 and 150, and may store all commands received in memory unit 118. 
[0052] The user may elect to view a different portion of the word processing document 202 than the user is currently viewing in the web browser. For example, by interacting with a scrollbar 214 that is associated with the document 202, the user may indicate an intent to view document data beyond the current viewport, or displayed area. One of the per view controllers 234 (e.g., the per view controller associated with the active document) can listen for user interaction with the view 206B or other appropriate component (e.g., the visual portion of the scrollbar 214), and upon detecting the interaction (e.g., via a computer mouse), can request for the view 206B to redraw itself.

[0053] If the user specifies a small amount of scrolling, the view 206A may cause itself to be displayed by the browser. For example, a buffer area of document data may be maintained in the model 204B (already rendered into a DOM) around the data that is displayed in the visible area of the document 202. If the amount of scrolling specified by the user is determined by the view 206B to be within the bounds of the buffer area of data, the document display may be updated using such pre-rendered data. If the user specifies a larger amount of scrolling, such that the scrolling specified by the user is determined by the view 206B to be outside of the bounds of the pre-rendered buffer data, for example, additional document data from the document model 238 may be downloaded via the network 236. Thus, the model 204B may be updated with information that is related to additional document sections, and the document may be rendered using the downloaded data.

synchronizing a state of design elements of the first instantiation of the printed product editor in response to the updating (e.g. based on the received commands from the first computer that are stored at the coordinating device, the commands at the second user computer can reflect a circle drawn or changing of a background color, which is disclosed in ¶ [38] and [75] above.).  

Re claim 4: The teachings of Zarom in view of Lemonik and Codrington are applied to dependent claim 3 disclosed above.
Zarom discloses the computer-implemented method of claim 3, further comprising: 
updating, in the database, at least one of the one or more tool state variables corresponding to the state of the first editing tools or the one or more content state variables corresponding to the state of design elements of the first instantiation of the printed product editor (e.g. a list of background colors for data or drawings/figures added to a document are stored in the server handling the collaboration software, which is disclosed in ¶ [74]-[77] above.  The server determines which edits need to be sent to the other collaborators that are editing the document.); and 
synchronizing at least one of the state of the second editing tools or the state of design elements selected in the second instantiation of the printed product editor in response to updating the at least one of the one or more tool state variables corresponding to the state of the first editing tools or the one or more content state variables corresponding to the state of design elements of the first instantiation of the printed product editor (e.g. another collaborator can have their word application updated with different background edits or figures added if another user introduces these elements to the document.  The system takes these new edits can reflects them on all machines in the collaboration, which is disclosed in ¶ [74]-[77] above.).


Re claim 6: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 1 disclosed above.Zarom discloses the computer-implemented method of claim 1, further comprising: 
integrating at least one of a text session, a phone call session, or a video session with the collaborative communication session (e.g. the users can collaborate in modifying a text or video, which is explained in ¶ [19] and [20].).  

[0019] According to some embodiments of the present invention, whenever one of the controllers performs one of these commands, the command may be transferred to all the other members of the session using, for example, HTTP protocol (for a web site implementation) or a peer-to-peer protocol (for a peer to peer implementation). The command may cause the video/audio/text content to be simultaneously or uniformly altered in all the computers of the members of the session. It should be understood that these commands are given as examples only, and other commands may be also provided by the system and method of the present invention. 
[0020] According to other embodiments of the present invention, data content may be stored in one or more content service devices. The current played content may be transmitted from the content service device to all the computers that participate in the session. The content may be rendered on each computer by an application such as a text editor or a video or media player. Controlling command(s) may be transmitted from the application of one of the computers who participate in the session to a coordinating device, such as a server. The coordinating device may first determine if there are any conflicting command(s) pending from other controlling computers and, if not, the server may transmit the verified command(s) to the corresponding application in the other computers. 


Re claim 7: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 1 disclosed above.
Zarom discloses the computer-implemented method of claim 1, wherein the collaborative communication session is a web browser-based session (e.g. the collaboration session for editing a document can occur within a browser, which is disclosed in ¶ [88].).

[0088] User computer 140 may operate processor(s) 146 to load a digital data sharing display 160. In a web site implementation, data sharing display 160 may be a web page viewed with a web browser 170 from digital data server 130, such as a web host, e.g., provided over network 120. In a peer to peer implementation, data sharing display 160 may be provided by a data sharing application installed on one or all connected computers 140 and 150.   


Re claim 8: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 1 disclosed above.
Zarom discloses the computer-implemented method of claim 1, wherein the request is transmitted by the first electronic device in response to a user input at the first instantiation of the printed product editor (e.g. the user can enter commands inviting others to join a collaboration session, which is disclosed in ¶ [110].  ¶ [120]-[122] above discloses a user initiating a session for collaboration.).

[0110] Display 400 may include one or more control buttons 404, for operating the control commands. When the content is audio or video, control buttons may include for example play, rewind, forward and stop. When the content is a multipage document, control buttons may be, for example, start, to start displaying the document, next for going to the next page, previous for going to the previous page and go-to for jumping to a specific page. Control commands may be sent over a peer to peer protocol although they may alternatively be sent through a central server. Control commands also include the commands for inviting other member for the sessions and for delegating control of the session to other member computers. Control buttons for delegating control of the session are preferably available only for the initiator of the session.   


Re claim 9: Zarom discloses a server for co-editing a design for a printed product, the server comprising:
a memory storing non-transitory computer executable instructions; and a computer processor interfacing with the user interface and the memory (e.g. the coordinating device contains a CPU within a processor that executes instructions stored with memory, which is disclosed in ¶ [49].),

[0049] Coordinating device 110, digital data server 130 and user computers 140 and 150 may include one or more controller(s) or processor(s) 116, 136, 146 and 156, respectively, for executing operations and may include one or more memory unit(s) 118, 138, 148 and 158, respectively, for storing data and/or instructions (e.g., software) executable by a processor. Processor(s) 116, 136, 146 and/or 156 may include, for example, a central processing unit (CPU), a digital signal processor (DSP), a microprocessor, a controller, a chip, a microchip, an integrated circuit (IC), or any other suitable multi-purpose or specific processor or controller. Memory unit(s) 118, 138, 148 and/or 158 may include, for example, a random access memory (RAM), a dynamic RAM (DRAM), a flash memory, a volatile memory, a non-volatile memory, a cache memory, a buffer, a short term memory unit, a long term memory unit, or other suitable memory units or storage units.
 
wherein the computer processor is configured to execute the non-transitory computer executable instructions to: 
store, in a database, one or more tool state variables corresponding to editing tools included in a printed product editor for editing content (e.g. the coordinating device stores a set of global commands that are transmitted from the coordinating device to the user computers that will edit a document, which is disclosed in ¶ [49], [52] and [53] above.); 
receive, from a first electronic device executing a first instantiation of the printed product editor including first editing tools, a request for a collaborative communication session with a second electronic device executing a second instantiation of the printed product editor including second editing tools (e.g. the initiator computer sends a request to a coordinating device to initiate a session to edit a document with another computer, which is disclosed in ¶ [16]-[18] and [120]-[122].  The second computer receives the commands used to modify a document, which is disclosed in ¶ [52] and [53] above.  Both computers contain a sharing display that has control commands used to edit a shared document or data, which is taught in ¶ [109] and [110].); 
generate the collaborative communication session between the first electronic device and the second electronic device in response to the request, the collaborative communication session including a state of editing tools (e.g. the coordinating device sends commands to the computers that are edit commands for the collaborative document to the user computers that are in the editing session, which is disclosed in ¶ [39]-[42].   This is based on the initiation of the editing session of the document by a user computer and inviting another computer for editing, which is disclosed in ¶ [120]-[124] above.); 
update, in the database, the one or more tool state variables corresponding to the state of the second editing tools selected in the second instantiation of the printed product editor (e.g. when a first user sends commands to edit a document, the coordinating device updates a buffer with the received commands and performs control of blocking, annulling or discarding modification commands from the second computer.  If a command is entered from a first computer that is mutually exclusive that blocks other commands, the input of commands are blocked on the second computer, which is disclosed in ¶ [57], [59]-[61] and [91] above.  The same process can occur if a second computer enters command in a region before a first computer enters commands in the same region.  A lock out can occur that updates the system as to the settings entered by the second computer, which is explained in ¶ [57], [59]-[61] and [91] above.); and
synchronize a state of the first editing tools, in the first instantiation, a selection of the same second editing tools selected in the second instantiation (e.g. the coordinating device synchs the other computer by blocking certain actions based on the actions performed by the first computer that are mutually exclusive, which is disclosed in ¶ [57], [59]-[61] and [91] above.). 

However, Zarom fails to specifically teach the feature of 
for editing content included in the printed product, the collaborative communication session including a state of second editing tools wherein the second editing tools includes all of the first editing tools;
	selectively update, in the database, the one or more tool state variables corresponding to a state of the second editing tools selected in the second instantiation of the printed product editor; and
synchronize, in response to the updating, a state of the first editing tools to display, in the first instantiation, a selection of the same second editing tools selected in the second instantiation.
However, this is well known in the art as evidenced by Lemonik.  Similar to the primary reference, Lemonik discloses having collaborators edit a document (same field of endeavor or reasonably pertinent to the problem).    
Lemonik discloses for editing content included in the printed product, the collaborative communication session including a state of second editing tools wherein the second editing tools includes all of the first editing tools (e.g. as seen in figures 2A or 2C, one of the browsers can be considered as a second instantiation with the set of tools able to modify the text, which is described in ¶ [50] and [75].  The collaborative screen of users shares the same menu and tool bar that are used to modify a shared document, which is taught in ¶ [54] and [55] and illustrated in figures 2B and 2C.);
	selectively update, in the database, the one or more tool state variables corresponding to a state of the second editing tools selected in the second instantiation of the printed product editor (e.g. when a user enters in an input to change a document, the document model is updated as well as the change to the document, which is explained in ¶ [50] above, [76] and [77].  In a typical word processing application operation, the use of a bold function would be highlighted or underlined to show that this type of formatting is selected once a cursor is over text that is bolded or underlined.); and
synchronize, in response to the updating, a state of the first editing tools to display, in the first instantiation, a selection of the same second editing tools selected in the second instantiation (e.g.  As seen in figure 5A, a JPAT can be the individual to modify the document by formatting text with a bold and italics manner, while not utilizing underline.  This can be performed to a certain line in the resume.  The selected settings can represent a subset of settings that are available for formatting.  Once the first or other users move their cursor over the area modified by JPAT, the formatting changes will be reflected in the tool bar area of the other users.  The settings will be synchronized on the screen and machines of the other users once the formatting occurs, which is explained in ¶ [74], [75] and [81] above.  However, based on the typical operation of a word processing application, display of the actual setting selected will be displayed when the cursor of the other users are on top of the modified line.  If the cursor is in the area while the area is being modified and changed, the synchronization of newly selected formatting is shown to other users viewing the change based on the updating of the settings from the server operating the browser word processing application.).
 

Therefore, in view of Lemonik, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of for editing content included in the printed product, the collaborative communication session including a state of second editing tools wherein the second editing tools includes all of the first editing tools;
	selectively update, in the database, the one or more tool state variables corresponding to a state of the second editing tools selected in the second instantiation of the printed product editor; and
synchronize, in response to the updating, a state of the first editing tools to display, in the first instantiation, a selection of the same second editing tools selected in the second instantiation, incorporated in the device of Zarom, in order to provide a collaborative environment to perform edits to a document, which avoid edit collisions that may occur based on allowing feedback from the editors (as stated in Lemonik ‘339 ¶ [04]-[06]).  

However, the combination above fails to specifically teach the features of wherein the second editing tools includes all of the first editing tools and at least one additional editing tool that is not included in the first instantiation of the printed product editor; selectively update the one or more state variables corresponding to a state of the second editing tools selected except the at least one additional editing tool; and synchronize a state of the first editing tools excluding the at least one additional editing tool selected in the second instantiation.
However, this is well known in the art as evidenced by Codrington.  Similar to the primary reference, Codrington discloses collaboration on a document with multiple users (same field of endeavor or reasonably pertinent to the problem).    
Codrington teaches wherein the second editing tools includes all of the first editing tools and at least one additional editing tool that is not included in the first instantiation of the printed product editor; selectively update the one or more state variables corresponding to a state of the second editing tools selected except the at least one additional editing tool; and synchronize a state of the first editing tools excluding the at least one additional editing tool selected in the second instantiation (e.g. the invention teaches a plurality of editors that are able to edit the document.  One individual can serve as the owner that owns the document.  Based on the owner of a document, this user has the option to allow or reject edits that are proposed to a document.  Since this feature belongs to the owner, this setting is not impacted by the settings of the other users on the document, which is illustrated in figure 48 and taught in ¶ [135] and [136] above.  This feature combined with the features of the previously applied references, this would perform the feature of allowing for different editing tools to be changed based on the actions of other editors but not allow for the option of accepting or rejecting an edit to be impacted by the options of other users.).


Therefore, in view of Codrington, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second editing tools includes all of the first editing tools and at least one additional editing tool that is not included in the first instantiation of the printed product editor; selectively update the one or more state variables corresponding to a state of the second editing tools selected except the at least one additional editing tool; and synchronize a state of the first editing tools excluding the at least one additional editing tool selected in the second instantiation, incorporated in the device of Zarom, as modified by the features of  Lemonik, in order to allow for settings utilized by a specific user to not be changed based on the input of other users, which can ensure that documents are not revised incorrectly or lost when collaborating on a document (as stated in Codrington ¶ [04]).  

 
Re claim 10: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 9 disclosed above.
Claim 10 is similar to claim 2 above.  Please refer to the rationale of claim 2 for the rejection of claim 10.  

Re claim 11: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 9 disclosed above.
Claim 11 is similar to claim 3 above.  Please refer to the rationale of claim 3 for the rejection of claim 11.

Re claim 12: The teachings of Zarom in view of Lemonik and Codrington are applied to dependent claim 11 disclosed above.
Claim 12 is similar to claim 4 above.  Please refer to the rationale of claim 4 for the rejection of claim 12.

Re claim 14: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 9 disclosed above.
Claim 14 is similar to claim 6 above.  Please refer to the rationale of claim 6 for the rejection of claim 14.

Re claim 15. The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 9 disclosed above.
Claim 15 is similar to claim 7 above.  Please refer to the rationale of claim 7 for the rejection of claim 15.

Re claim 16: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 9 disclosed above.
Claim 16 is similar to claim 8 above.  Please refer to the rationale of claim 8 for the rejection of claim 16.

Re claim 17: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 9 disclosed above.
Claim 17 is similar to claim 9 above.  Please refer to the rationale of claim 9 for the rejection of claim 17.

Re claim 18: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 17 disclosed above.
Claim 18 is similar to claim 2 above.  Please refer to the rationale of claim 2 for the rejection of claim 18.

Re claim 19: The teachings of Zarom in view of Lemonik and Codrington are applied to independent claim 17 disclosed above.
Claim 19 is similar to claim 3 above.  Please refer to the rationale of claim 3 for the rejection of claim 19.

Re claim 20: The teachings of Zarom in view of Lemonik and Codrington are applied to dependent claim 19 disclosed above.
Claim 20 is similar to claim 4 above.  Please refer to the rationale of claim 4 for the rejection of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hon discloses collaborating on a document.
Snook and Berger allows multiple users to collaborate on a document.
Newman discloses real time document sharing and editing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Lemonik at ¶ [50], [54], [55], [75]-[77] and [81].
        2  See Codrington at ¶ [134]-[136].